PER CURIAM.
Respondent, Jonathan S. Resnick, is licensed to practice law in the District of Columbia and in the State of Maryland. On December 12, 2000, the Court of Appeals of Maryland reprimanded respondent by consent. Attorney Grievance Comm’n of Md. v. Resnick, 362 Md. 186, 763 A.2d 733 (2000). In that proceeding, *793respondent stipulated to the following facts:
The Respondent and his [law] partner entered into a business transaction with their client concerning certain literary or media rights to a portrayal or account based upon information relating to the representation without advising the client to seek advice of independent counsel. In addition, at the conclusion of the representation, a sum of money, $324.16, according to the escrow account ledger for [the client], remained unaccounted for to him.1
Bar Counsel filed with this court a certified copy of the Maryland disciplinary order, and we referred the matter to the Board on Professional Responsibility (“the Board”). The Board determined that respondent’s conduct violated Rules 1.8(c), 1.15(a), and 1.15(b) of the District of Columbia Rules of Professional Conduct, and recommends, without opposition, that we impose reciprocal discipline in the form of a public censure.
A public censure is functionally equivalent to the public reprimand imposed in Maryland. See In re Bell, 716 A.2d 205, 206 (D.C.1998). Given our limited scope of review and the presumption in favor of identical reciprocal discipline, we adopt the Board’s recommendation. See D.C. Bar R. XI, § 11(f)(1); In re Goldsborough, 654 A.2d 1285 (D.C.1995); In re Zilberberg, 612 A.2d 832, 834 (D.C.1992). Accordingly, it is
ORDERED that Jonathan S. Resnick be, and hereby is, publicly censured.

So ordered.


. There was no allegation of misappropriation.